DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1, 11, 20 are amended and filed on 3/8/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US. 20170304107A1)(“Choi”)in view of Bardach et al. (US. 20080044797A1)(“Bardach”).
Re Claim 1, Choi discloses a device capable for treating an affected area of the mucosal tissue in a mouth of a person (an oral appliance, abstract, Fig.11-Fig. 15, see annotated Fig. 11 and Fig. 15 of Choi), the device comprising: a fitting portion (see annotated Fig. 11 and Fig. 15 of Choi) having an arcuate shape corresponding to a dental arche of the person (similar of Fig. 9a-b), the fitting portion has an interior surface facing the person's teeth and has an exterior surface facing the person's check and gums (Fig.11, similar of Fig. 9a-b), and the fitting portion further configured to have a front middle section (middle section not including wings 711, 712) with ends on either side of the front middle section (Fig. 11) such that the ends of the fitting portion are positioned towards the person's back teeth (see annotated Fig. 11 and Fig. 15 of Choi); at least one bite flange extending from the interior surface of the fitting portion (see 

    PNG
    media_image1.png
    414
    809
    media_image1.png
    Greyscale

Annotated Fig. 11, Fig. 15 of Choi
However, Bardach an oral device (Fig. 1) wherein the device has a covering portion (out surface of 10) that contacts the mucosal tissue being treated (see Fig. 5, ¶0082, the treating area can be teeth area or mucosal (¶0072).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering portion of Choi so that the device is for treating the mucosal tissue as taught by Bardach for applying the treatment to a desired location as the device can be used with an oral appliance (Bardach, ¶0082 abstract).
Re Claim 6, Choi discloses wherein: the at least one bite flange further comprises a lower surface (Fig. 12), and wherein the at least one bite flange is configured such that, when the device is placed in the mouth of the person, the bite flange lower surface contacts lower teeth and the bite flange upper surface contacts upper teeth (Fig. 12).  
Re Claim 7, Choi discloses wherein the at least one bite flange (¶0017, it can be made of metallic material) comprises material that is more malleable than that of the fitting portion ( ¶0017 can be made medical resin).  
Re Claim 8, Choi discloses wherein: each of the upper wing portion and the lower wing portion is thinner than the fitting portion, wherein the upper wing portion is configured to extend above a gum line of the person to cover or contact a portion of an upper inner cheek (Fig. 9-a-b, Fig. 12), and wherein the lower wing portion is configured to extend below a gum line of the person to cover or contact a portion of a lower inner cheek (Fig. 9-a-b, Fig. 12).
Re Claim 9, Choi discloses wherein the upper and lower wing portions are configured to cover an opening for a parotid duct and at least one salivary gland (Fig. 9-a-b).  
Re Claim 10, Choi discloses wherein the at least one bite flange comprises: a guide ridge (713) oriented transversely to the at least one bite flange upper surface (Fig. 13).
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Bardach and further in view of Andersen (US. 20050136381A1).
Re claim 2, Choi in view of Bardach fails to disclose wherein a portion of the outer surface of the covering portion comprises a micro-textured surface having a plurality of reservoir. 
However, Anderson disclose wherein a portion of the outer surface of the covering portion comprises a micro-textured surface having a plurality of reservoirs (see Fig. 1A-1B - inner face, i.e. external surface, of front walls 104/204 include minute indentations 107/207 forming a grid texture which provides reservoirs for holding dental treatment composition, ¶0041 and ¶0050, which may comprise bleaching gel or other therapeutic agent, ¶0021-¶0022 and ¶0063). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify covering portion of the modified Choi to include a texture out surface so that a portion of the outer surface of the covering portion comprises a micro-textured surface having a plurality of reservoir as taught by Anderson for the purpose of applying the treatment to a desired location (Andersen, ¶0041).
Re claim 3, Choi in view of Bardach fails to disclose a therapeutic agent disposed in the reservoirs.
However, Anderson discloses a therapeutic agent disposed in the reservoirs (dental treatment composition within the reservoirs, ¶0041 and ¶0050 - such as bleaching gel or other therapeutic agent, ¶0021-¶0022 and ¶0063).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify covering portion of  the modified Choi to include a therapeutic agent disposed in the reservoirs as taught by Anderson for the purpose of applying the treatment to a desired location (Andersen, ¶0041).
Re claim 4, Choi fails to disclose a therapeutic agent disposed on the outer surface of the covering portion.
However, Andersen discloses a therapeutic agent disposed on the outer surface of the covering portion (see Fig. 1A-1B - inner face, i.e. external surface, of front walls 104/204 include minute indentations 107/207 forming a grid texture which provides reservoirs for holding dental treatment composition, ¶0041 and ¶0050 - which may comprise bleaching gel or other therapeutic agent, ¶0021-¶0022 and ¶0063, see also beads 112/212 of dental treatment composition disposed over the inner face of the front walls 104/204, Fig. 1A-1B; ¶0045-¶0046 and ¶0051).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify covering portion of  the modified Choi to include a therapeutic agent disposed in the reservoirs as taught by Anderson for the purpose of applying the treatment to a desired location (Andersen, ¶0041).
Re claim 5, Choi fails to disclose wherein the therapeutic agent is an anti-mucositis agent that comprises at least one of a pharmaceutical; a cytoprotective agent; a mucoadhesive substance; a local anesthetic agent; or an antioxidant agent.
However, Andersen wherein the therapeutic agent is an anti-mucositis agent that comprises at least one of a pharmaceutical; a cytoprotective agent; a mucoadhesive substance; a local anesthetic agent; or an antioxidant agent (pharmaceutical, antimicrobial, ¶0022).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify covering portion of the modified Choi to include the therapeutic agent so that the therapeutic agent is an anti-mucositis agent that comprises at least one of: a pharmaceutical; a cytoprotective agent; a mucoadhesive substance; a local anesthetic agent; or an antioxidant agent as taught by Anderson for the purpose of  applying the treatment to a desired location (Andersen, ¶0041).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardach in view of  Choi.
Re Claim 11, Bardach discloses a method of delivering a therapeutic agent to a portion of a mucosal tissue of a person (abstract, ¶0082), the method comprising: administering a therapeutically effective amount of the therapeutic agent (¶0072); inserting, in a mouth of the person , a device (10, Fig. 1) comprising: an oral retention portion that is suitably shaped to be retained in an oral cavity for a predetermined treatment period  (Fig. 1, ¶0067) and a covering portion (14a, 14b, 14c) that has at least one surface that contacts the mucosal tissue being treated with the therapeutic agent (¶0067, ¶0072), and wherein the covering portion is further defined to have extending, from an exterior middle section of the device ( close to 14a), ends positioned towards the back of the person's mouth (Close to 14c), but it fails to disclose that the exterior middle section of the device defining upper and lower middle section edges, the covering portion being further configured with extending upper wing portions positioned at each end and extending lower wing portions positioned at each end, and wherein both the upper wing portions and the lower wing portions having outer surface shapes that define uppermost wing surface edges and lowermost wing surface edges respectfully, and wherein each of the upper wing portions have an upper profile surface configured to include a first upper arcuate surface edge tapering upwardly from the upper middle section edges to the uppermost wing surface edge and the upper profile surface further configured to include a second upper arcuate surface edge tapering downwardly from the uppermost wing surface edge to the end of the fitting portion, and wherein each of the lower wing portions have a lower profile surface configured to include a first lower arcuate surface edge tapering downwardly from the lower middle section edges to the lowermost wing surface edge and the lower profile surface further configured to include a second lower arcuate surface edge tapering upwardly from the lowermost wing surface edge to the end of the fitting portion, and wherein the uppermost wing surface edge is positioned higher than the upper middle section edge of the device and the lowermost wing surface edge is positioned lower than the lower middle section edges of the device, such that the upper wing portions and lower wing portions covering at least a portion of mucosal tissue in the person's mouth. 
However, Choi discloses a device capable for treating an affected area of the mucosal tissue in a mouth of a person (an oral appliance, abstract, Fig.11-Fig. 15, see annotated Fig. 11 and Fig. 15 of Choi), the device comprising: a fitting portion (see annotated Fig. 11 and Fig. 15 of Choi) having an arcuate shape corresponding to a dental arche of the person (similar of Fig. 9a-b), the fitting portion has an interior surface facing the person's teeth and has an exterior surface facing the person's check and gums (Fig.11, similar of Fig. 9a-b), and the fitting portion further configured to have a front middle section (middle section not including wings 711, 712) with ends on either side of the front middle section (Fig. 11) such that the ends of the fitting portion are positioned towards the person's back teeth (see annotated Fig. 11 and Fig. 15 of Choi); at least one bite flange extending from the interior surface of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi, Fig. 9a-b); an upper ledge extending from the interior surface of the fitting portion and following the arcuate shape of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi), wherein an upper surface of the upper ledge and an upper surface of the at least one bite flange are continuous with one another (see annotated Fig. 11 and Fig. 15 of Choi); a covering portion extending upwardly and downwardly from the exterior surface of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi), the covering portion further extending from the middle section toward each end of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi), such that the covering portion defines an upper surface edge and a lower surface edge along the middle section of the fitting portion (upper of the edge and lower edge of the section between the wings), the covering portion further having an upper wing portion positioned at each end of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi), and each upper wing portion having an upper profile surface configured to include a first upper arcuate surface edge tapering upwardly to an uppermost wing edge that extends to a position higher than the upper surface edge along the middle section of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi) and the upper profile surface further configured to include a second upper arcuate surface edge tapering downwardly from the uppermost wing edge to the end of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi, Fig.9a-b), and the covering portion further having a lower wing portion positioned at each end of the fitting portion, and each lower wing portion having a lower profile surface configured to include a first lower arcuate surface edge tapering downwardly to a lowermost wing edge that extends to a position lower than the lower surface edge along the middle section of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi, Fig. 9a-b), and the lower profile surface further configured to include a second lower arcuate surface edge tapering upwardly from the lowermost wing edge to the end of the fitting portion, and wherein the upper wing portion and the lower wing portions having a defined outer surface shape to cover the mucosal tissue of the person's mouth (see annotated Fig. 11 and Fig. 15 of Choi, Fig. 9a-b), and wherein the at least one covering section is more flexible than the fitting portion (¶0047, and free edges of the wings and covering portion are more flexible than the fitting portion as it is attached to the biting member).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering portion of Bardach so that the exterior middle section of the device defining upper and lower middle section edges, the covering portion being further configured with extending upper wing portions positioned at each end and extending lower wing portions positioned at each end, and wherein both the upper wing portions and the lower wing portions having outer surface shapes that define uppermost wing surface edges and lowermost wing surface edges respectfully, and wherein each of the upper wing portions have an upper profile surface configured to include a first upper arcuate surface edge tapering upwardly from the upper middle section edges to the uppermost wing surface edge and the upper profile surface further configured to include a second upper arcuate surface edge tapering downwardly from the uppermost wing surface edge to the end of the fitting portion, and wherein each of the lower wing portions have a lower profile surface configured to include a first lower arcuate surface edge tapering downwardly from the lower middle section edges to the lowermost wing surface edge and the lower profile surface further configured to include a second lower arcuate surface edge tapering upwardly from the lowermost wing surface edge to the end of the fitting portion, and wherein the uppermost wing surface edge is positioned higher than the upper middle section edge of the device and the lowermost wing surface edge is positioned lower than the lower middle section edges of the device, such that the upper wing portions and lower wing portions covering at least a portion of mucosal tissue in the person's mouth as taught by Choi for using an oral appliance that allow the movement of the jaw (Bardach, abstract, ¶0006).
Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardach in view of Choi and further in view of Oien et al. (US. 20070264289A1) (“Oien”).
Re Claim 12, Bardach in view of Choi fails to disclose wherein administering the therapeutically effective amount of the agent comprises administering a therapeutically effective amount of an anti-mucositis agent.
However, Oien discloses an oral device (Fig. 2) wherein the device has a cover portion (10) has at least one surface (12) that contacts the mucosal tissue being treated with the therapeutic agent (see Fig. 2, ¶0011, and ¶0015-¶0016) and wherein administering the therapeutically effective amount of the agent comprises: administering a therapeutically effective amount of an anti-mucositis agent (pharmaceutical, antimicrobial, ¶0017).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the modified Bardach so that administering the therapeutically effective amount of the agent comprises: administering a therapeutically effective amount of an anti-mucositis agent as taught by Oien for applying the treatment to a desired location (Oien, ¶0017).
Re Claim 13, Bardach in view of Choi fails to disclose wherein administering the therapeutically effective amount of the anti-mucositis agent comprises one of administering the therapeutically effective amount of the anti-mucositis agent to treat or reduce a severity of mucositis; or administering the therapeutically effective amount of the anti-mucositis agent to inhibit or delay an onset of mucositis.
However, Oien discloses an oral device (Fig. 2) wherein the device has a cover portion  (10) has at least one surface (12) that contacts the mucosal tissue being treated with the therapeutic agent (see Fig. 2, ¶0011, and ¶0015-¶0016) and wherein administering the therapeutically effective amount of the anti-mucositis agent comprises one of: administering the therapeutically effective amount of the anti-mucositis agent to treat or reduce the severity of mucositis; or administering the therapeutically effective amount of the anti-mucositis agent to inhibit or delay the onset of mucositis (¶0045).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the modified Bardach so that administering the therapeutically effective amount of the anti-mucositis agent comprises one of: administering the therapeutically effective amount of the anti-mucositis agent to treat or reduce the severity of mucositis; or administering the therapeutically effective amount of the anti-mucositis agent to inhibit or delay the onset of mucositis as taught by Oien for applying the treatment to a desired location (Oien, ¶0017).
Re Claim 14, Bardach in view of Choi fails to disclose wherein administering the therapeutically effective amount of the anti-mucositis agent is conducted prior to chemotherapy or radiation treatment received by the person wherein the therapeutically effective amount of the anti-mucositis agent inhibits or delays the onset of mucositis.
However, Oien discloses an oral device (Fig. 2) wherein the device has a cover portion  (10) has at least one surface (12) that contacts the mucosal tissue being treated with the therapeutic agent (see Fig. 2, ¶0011, and ¶0015-¶0016) and wherein administering the therapeutically effective amount of the anti-mucositis agent is conducted prior to chemotherapy (¶0044) or radiation treatment received by the person wherein the therapeutically effective amount of the anti-mucositis agent inhibits or delays the onset of mucositis (¶0045).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the modified Bardach so that administering the therapeutically effective amount of the anti-mucositis agent is conducted prior to chemotherapy or radiation treatment received by the person wherein the therapeutically effective amount of the anti-mucositis agent inhibits or delays the onset of mucositis as taught by Oien for applying the treatment to a desired location (Oien, ¶0017).
Re Claim 15, Bardach in view of Choi fails to disclose wherein the anti-mucositis agent comprises at least one of: a pharmaceutical; a cytoprotective agent; a mucoadhesive substance; a local anesthetic agent; or an antioxidant agent.
However, Oien discloses an oral device (Fig. 2) wherein the device has a cover portion (10) has at least one surface (12) that contacts the mucosal tissue being treated with the therapeutic agent (see Fig. 2, ¶0011, and ¶0015-¶0016) and wherein the anti-mucositis agent comprises at least one of: a pharmaceutical; a cytoprotective agent; a mucoadhesive substance; a local anesthetic agent; or an antioxidant agent (¶0011).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the modified Bardach so that the anti-mucositis agent comprises at least one of: a pharmaceutical; a cytoprotective agent; a mucoadhesive substance; a local anesthetic agent; or an antioxidant agent as taught by Oien for applying the treatment to a desired location (Oien, ¶0017).
Re Claim 16, Bardach in view of Choi fails to disclose wherein the therapeutic agent is an anti-leukoplakia agent.
However, Oien discloses an oral device (Fig. 2) wherein the device has a cover portion  (10) has at least one surface (12) that contacts the mucosal tissue being treated with the therapeutic agent (see Fig. 2, ¶0011, and ¶0015-¶0016) and wherein the therapeutic agent is an anti-leukoplakia agent (doxepin, ¶0017, diclofenac ¶0019).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the modified Bardach so that the therapeutic agent is an anti-leukoplakia agent as taught by Oien for applying the treatment to a desired location (Oien, ¶0017).
Re Claim 17, Bardach in view of Choi discloses wherein administering the therapeutically effective amount of the agent comprises: a) applying the agent to a portion of the mucosal tissue prior to inserting the device in the mouth of the person; - 27 -ELI-004USb) applying the agent to an outer surface of the device prior to inserting the device in the mouth of the person (Bardach, ¶0067); or c) prior to inserting the device in the mouth of the person: applying a first amount of the agent to the portion of the mucosal tissue; and applying a second amount of the agent to the outer surface of the device.
Re Claim 18, Bardach in view of Choi discloses wherein administering the therapeutically effective amount of the agent comprises administering the agent as any one of: a mouthwash; a lozenge; a tablet; a paste; a liquid rinse; a suspension; or a gel (¶0071).
Re Claim 19, Bardach discloses wherein the dental device comprises: a fitting portion (connection between 12b and 12, Fig. 1) having an arcuate shape corresponding to a dental arche of the person and at least one covering portion (Fig. 1), the covering portion (close to 14a, 14b,  14c) having a respective outer surface (Fig. 1), but it fails to specifically disclose that an upper wing portion and a lower wing portion; at least one bite flange extending from an interior surface of the fitting portion; an upper ledge extending from the interior surface of the fitting portion and following the arcuate shape of the fitting portion, wherein an upper surface of the upper ledge and an upper surface of the at least one bite flange are continuous with one another, wherein the at least one covering section is more flexible than the fitting portion, and wherein a portion of the respective outer surface of the at least one covering portion is in contact with the portion of the mucosal tissue.
However, Choi discloses a device capable for treating an affected area of the mucosal tissue in a mouth of a person (an oral appliance, abstract, Fig.11-Fig. 15, see annotated Fig. 11 and Fig. 15 of Choi), the device comprising: a fitting portion (see annotated Fig. 11 and Fig. 15 of Choi) having an arcuate shape corresponding to a dental arche of the person (similar of Fig. 9a-b), the fitting portion has an interior surface facing the person's teeth and has an exterior surface facing the person's check and gums (Fig.11, similar of Fig. 9a-b), and the fitting portion further configured to have a front middle section (middle section not including wings 711, 712) with ends on either side of the front middle section (Fig. 11) such that the ends of the fitting portion are positioned towards the person's back teeth (see annotated Fig. 11 and Fig. 15 of Choi); at least one bite flange extending from the interior surface of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi, Fig. 9a-b); an upper ledge extending from the interior surface of the fitting portion and following the arcuate shape of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi), wherein an upper surface of the upper ledge and an upper surface of the at least one bite flange are continuous with one another (see annotated Fig. 11 and Fig. 15 of Choi); a covering portion extending upwardly and downwardly from the exterior surface of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi), the covering portion further extending from the middle section toward each end of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi), such that the covering portion defines an upper surface edge and a lower surface edge along the middle section of the fitting portion (upper of the edge and lower edge of the section between the wings), the covering portion further having an upper wing portion positioned at each end of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi), and each upper wing portion having an upper profile surface configured to include a first upper arcuate surface edge tapering upwardly to an uppermost wing edge that extends to a position higher than the upper surface edge along the middle section of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi) and the upper profile surface further configured to include a second upper arcuate surface edge tapering downwardly from the uppermost wing edge to the end of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi, Fig.9a-b), and the covering portion further having a lower wing portion positioned at each end of the fitting portion, and each lower wing portion having a lower profile surface configured to include a first lower arcuate surface edge tapering downwardly to a lowermost wing edge that extends to a position lower than the lower surface edge along the middle section of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi, Fig. 9a-b), and the lower profile surface further configured to include a second lower arcuate surface edge tapering upwardly from the lowermost wing edge to the end of the fitting portion, and wherein the upper wing portion and the lower wing portions having a defined outer surface shape to cover the mucosal tissue of the person's mouth (see annotated Fig. 11 and Fig. 15 of Choi, Fig. 9a-b), and wherein the at least one covering section is more flexible than the fitting portion (¶0047, and free edges of the wings and covering portion are more flexible than the fitting portion as it is attached to the biting member).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering portion of Bardach so that an upper wing portion and a lower wing portion; at least one bite flange extending from an interior surface of the fitting portion; an upper ledge extending from the interior surface of the fitting portion and following the arcuate shape of the fitting portion, wherein an upper surface of the upper ledge and an upper surface of the at least one bite flange are continuous with one another, wherein the at least one covering section is more flexible than the fitting portion, and wherein a portion of the respective outer surface of the at least one covering portion is in contact with the portion of the mucosal tissue as taught by Choi for using an oral appliance that allow the movement of the jaw (Bardach, abstract, ¶0006).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardach in view of Choi and further in view of Silverman (US. 20090074679).
Re Claim 20, Bardach discloses a kit for delivering a therapeutic agent to a mucosal tissue of a person (abstract, ¶0082), the kit comprising: a therapeutically effective amount of the therapeutic agent (¶0072); a device (10, Fig. 1), comprising: a fitting portion (portion of 12b that with 12, Fig. 1) having an arcuate shape corresponding to the dental arche of the person (Fig. 1), the fitting portion have an interior surface facing the person's teeth (inner surface close to 12) and an exterior surface facing the person's check and gums and the fitting portion further configured to have ends on either side of the arcuate shape ( portion close to 14b, 14c, 14a), such that the ends of the fitting portion are positioned towards the person's back teeth (close to 14c), but it fails to disclose that the exterior surface further defining a middle section positioned between the ends and configured to have a middle upper surface edge and a middle lower surface edge; at least one bite flange extending from the interior surface of the fitting portion; an upper ledge extending from the interior surface of the fitting portion and following the arcuate shape of the fitting portion, wherein an upper surface of the upper ledge and an upper surface of the at least one bite flange are continuous with one another; a covering portion extending from the exterior surface of the fitting portion, the covering portion extending toward each end of the fitting portion, the covering portion further having an upper wing portion positioned at each end of the fitting portion, and each upper wing portion having an upper profile surface configured to include a first upper arcuate surface edge tapering upwardly to an uppermost wing edge that extends  to a position higher than the middle upper surface edge of the fitting portion, and the upper profile surface further configured to include a second upper arcuate surface edge tapering downwardly from the uppermost wing edge to the end of the fitting portion, and the covering portion further having a lower wing portion positioned at each end of the fitting portion, and each lower wing portion having a lower profile surface configured to include a first lower arcuate surface edge tapering downwardly to a lowermost wing edge that extends  to a position lower than the middle lower surface edge of the fitting portion, and the lower profile surface further configured to include a second lower arcuate surface edge tapering upwardly from the lowermost wing edge to the end of the fitting portion, and wherein the upper wing portion and the lower wing portions having a defined outer surface shape to cover at least a portion of mucosal tissue of the person's mouth, and wherein the at least one covering section is more flexible than the fitting portion; and printed instructions on how to use the device to administer the therapeutic agent to the mucosal tissue of the person.
However, Choi discloses a device capable for treating an affected area of the mucosal tissue in a mouth of a person (an oral appliance, abstract, Fig.11-Fig. 15, see annotated Fig. 11 and Fig. 15 of Choi), the device comprising: a fitting portion (see annotated Fig. 11 and Fig. 15 of Choi) having an arcuate shape corresponding to a dental arche of the person (similar of Fig. 9a-b), the fitting portion has an interior surface facing the person's teeth and has an exterior surface facing the person's check and gums (Fig.11, similar of Fig. 9a-b), and the fitting portion further configured to have a front middle section (middle section not including wings 711, 712) with ends on either side of the front middle section (Fig. 11) such that the ends of the fitting portion are positioned towards the person's back teeth (see annotated Fig. 11 and Fig. 15 of Choi); at least one bite flange extending from the interior surface of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi, Fig. 9a-b); an upper ledge extending from the interior surface of the fitting portion and following the arcuate shape of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi), wherein an upper surface of the upper ledge and an upper surface of the at least one bite flange are continuous with one another (see annotated Fig. 11 and Fig. 15 of Choi); a covering portion extending upwardly and downwardly from the exterior surface of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi), the covering portion further extending from the middle section toward each end of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi), such that the covering portion defines an upper surface edge and a lower surface edge along the middle section of the fitting portion (upper of the edge and lower edge of the section between the wings), the covering portion further having an upper wing portion positioned at each end of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi), and each upper wing portion having an upper profile surface configured to include a first upper arcuate surface edge tapering upwardly to an uppermost wing edge that extends to a position higher than the upper surface edge along the middle section of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi) and the upper profile surface further configured to include a second upper arcuate surface edge tapering downwardly from the uppermost wing edge to the end of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi, Fig.9a-b), and the covering portion further having a lower wing portion positioned at each end of the fitting portion, and each lower wing portion having a lower profile surface configured to include a first lower arcuate surface edge tapering downwardly to a lowermost wing edge that extends to a position lower than the lower surface edge along the middle section of the fitting portion (see annotated Fig. 11 and Fig. 15 of Choi, Fig. 9a-b), and the lower profile surface further configured to include a second lower arcuate surface edge tapering upwardly from the lowermost wing edge to the end of the fitting portion, and wherein the upper wing portion and the lower wing portions having a defined outer surface shape to cover the mucosal tissue of the person's mouth (see annotated Fig. 11 and Fig. 15 of Choi, Fig. 9a-b), and wherein the at least one covering section is more flexible than the fitting portion (¶0047, and free edges of the wings and covering portion are more flexible than the fitting portion as it is attached to the biting member).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering portion of Bardach so that the exterior surface further defining a middle section positioned between the ends and configured to have a middle upper surface edge and a middle lower surface edge; at least one bite flange extending from the interior surface of the fitting portion; an upper ledge extending from the interior surface of the fitting portion and following the arcuate shape of the fitting portion, wherein an upper surface of the upper ledge and an upper surface of the at least one bite flange are continuous with one another; a covering portion extending from the exterior surface of the fitting portion, the covering portion extending toward each end of the fitting portion, the covering portion further having an upper wing portion positioned at each end of the fitting portion, and each upper wing portion having an upper profile surface configured to include a first upper arcuate surface edge tapering upwardly to an uppermost wing edge that extends  to a position higher than the middle upper surface edge of the fitting portion, and the upper profile surface further configured to include a second upper arcuate surface edge tapering downwardly from the uppermost wing edge to the end of the fitting portion, and the covering portion further having a lower wing portion positioned at each end of the fitting portion, and each lower wing portion having a lower profile surface configured to include a first lower arcuate surface edge tapering downwardly to a lowermost wing edge that extends  to a position lower than the middle lower surface edge of the fitting portion, and the lower profile surface further configured to include a second lower arcuate surface edge tapering upwardly from the lowermost wing edge to the end of the fitting portion, and wherein the upper wing portion and the lower wing portions having a defined outer surface shape to cover at least a portion of mucosal tissue of the person's mouth, and wherein the at least one covering section is more flexible than the fitting portion; as taught by Choi for using an oral appliance that allow the movement of the jaw (Bardach, abstract, ¶0006).
The modified Bardach fails to disclose the  printed instructions on how to use the device to administer the therapeutic agent to the mucosal tissue of the person
However, Silverman teaches an oral treatment system (Fig. 1, ¶0019) comprising a therapeutic agent (treatment agent providing in a separate container 22, ¶0020-0021or directly on the microtray 24 as a coating 24S, ¶0028; Fig. 1), a tray device for covering the teeth and directions for use, (¶0032) in order to indicate proper use of the system to the user and prevent improper use (¶0055).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bardach so that the printed instructions on how to use the device to administer the therapeutic agent to the mucosal tissue of the person as taught by Silverman for the purpose of indicating a proper use of the system to the user and prevent improper use (Silverman, ¶0055).
Response to Arguments
Applicant’s arguments, see remark, filed 3/8/2021, with respect to the rejection(s) of claim(s) 1, 11, 20  under 103 with respect to newly added limitation and specifically “wings” and with regards to Cramer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Bardach in view of Choi or vice versa.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                 

/Lauren P Farrar/Primary Examiner, Art Unit 3783